ALLOWABILITY NOTICE
Terminal Disclaimer
Two terminal disclaimers were filed on 2022-02-16 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of corresponding US10868894 and US10200512 has been reviewed and is accepted.  The terminal disclaimers have been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
A terminal disclaimer was filed on 2022-02-16 alleviating double patent rejection with respect to US Patent US10868894.
A terminal disclaimer was filed on 2022-02-16 alleviating double patent rejection with respect to US Patent US10200512.
AFCP amendments dated 2022-02-09 overcome all rejections made in Final Office Action mailed 2021-11-19.
The independent claims require detecting a subpart of a packet and enter a carrier busy state, thereafter determining whether the packet originates from a first network or not based on a PLCP header of the packet. Subsequently if the packet is from the first network the remaining portion of the packet is then detected. If the packet is not from the first network, then the apparatus cancels reception.
The below identifies the closest prior art and how the art is different from the claimed invention:
Closest prior art Seok - US20140247838 teaches demodulating only a SIG or PLCP header of a frame (i.e., a subpart) but does not teach any further determining of whether the SIG or PLCP header (or the whole packet in general) is from a first or second network and does not teach performing a signal threshold analysis to determine what to do if the packet is from the second network.
Closest prior art PARK_546 (US20170208546) teaches setting a first COLOR information for identifying a first network to which the information processing apparatus belongs in a SIGNAL field of a first Physical Layer Convergence Protocol (PLCP) header of the IEEE 802.11 standard and transmitting the packet. However PARK_546 does not teach detecting a subpart of a packet and determining whether the packet originates from first or second network (not first network) based on the detected subpart.
Closest prior art Husted_439 (US20040235439) teaches determining whether a packet is from an overlapping BSS and partially decoding depending on a signal strength of the packet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415